NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                  GEORGIA B.,
                                   Appellant,

                                         v.

               DEPARTMENT OF CHILD SAFETY, A.B., B.B.,
                            Appellees.

                              No. 1 CA-JV 19-0339
                                FILED 7-30-2020


            Appeal from the Superior Court in Maricopa County
                              No. JD531093
                 The Honorable David King Udall, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek PC, Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee Department of Child Safety
                         GEORGIA B. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Jennifer M. Perkins and Judge James B. Morse Jr. joined.


W E I N Z W E I G, Judge:

¶1           Georgia B. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to A.B. and B.B. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother is the biological parent of A.B., born in July 2011, and
B.B., born in May 2015.1 In March 2017, the Department of Child Safety
learned that Mother was abusing drugs and alcohol and leaving her
children unattended while she slept. A few months later, the children’s
maternal grandmother took both children to the emergency room. B.B. had
“bilateral bruising” under both eyes and a “large hematoma” on his
forehead. A.B. had a cut on his forearm.

¶3             Grandmother told DCS she was concerned about Mother’s
heroin use and failure to supervise the children. A.B. told investigators that
Mother left hypodermic needles all around the home and injected them into
her wrists “all the time.” Grandmother provided a photograph of needles
in Mother’s bathroom. After unsuccessful attempts to contact Mother, DCS
took temporary custody of the children and placed them in Grandmother’s
care. When later reached by DCS, Mother attributed B.B.’s hematoma to a
pair of falls but claimed not to know about the other bruises. She refused
to answer questions about substance abuse and refused to undergo drug
testing.

¶4            DCS petitioned the superior court to find the children
dependent on grounds of substance abuse and neglect. Mother received
three referrals for drug testing but did not participate. DCS organized
visitation two times. The first visit was cancelled because Mother arrived
late. The second visit was cut short at Mother’s request after she spent
substantial time on her phone and ignored the case aide’s instructions.


1     A.B. and B.B. have different fathers and the superior court
terminated the parental rights of both. Neither is party to this appeal.


                                      2
                        GEORGIA B. v. DCS, et al.
                          Decision of the Court

¶5            A day after the second visit, Mother encountered
Grandmother outside Grandmother’s home. She threatened to kill
Grandmother and kidnap the children. She tackled Grandmother,
straddled her on the ground, and repeatedly punched her face and upper
body. She also shot Grandmother with a taser gun. A.B. watched the
attack, “screaming the whole time” and pleading for Mother to stop.
Mother eventually fled, leaving Grandmother with a broken nose, many
bruises and burn marks across her arms.

¶6             Mother was arrested. She had 20 hypodermic needles and
three vials of “brown” residue or liquid in her purse. She pleaded guilty to
aggravated assault and was sent to prison in late 2017. DCS encouraged
her to participate in substance abuse and parenting services in prison. She
completed a parenting course. Grandmother secured an order of protection
against Mother, which covered her and the children. A.B. feared Mother.
The juvenile court suspended visitation and declared the children
dependent.

¶7            Mother was released from prison in August 2018. She was
placed on probation and ordered to participate in substance abuse
treatment, drug testing and domestic violence counselling. DCS referred
Mother for substance abuse treatment and arranged a psychological
consultation. The psychologist concluded that Mother must show “full
engagement, commitment, and sobriety in her substance abuse treatment
and domestic violence counseling prior to family therapy visitation with
her children.”

¶8           Over the next two months, Mother failed three drug tests and
admitted using illegal drugs five times, but she did not participate in
substance abuse treatment. Mother was arrested in November 2018 for
possession of heroin and methamphetamine. She returned to prison and
her probation was revoked. She was released in January 2019 and her
probation reinstated. DCS referred Mother for substance abuse treatment,
but she did not participate. Mother again returned to prison for violating
her probation terms. She completed domestic violence and anger
management courses in prison and was released in July 2019.

¶9             DCS moved to terminate Mother’s parental rights on the
statutory grounds of substance abuse, nine-month out-of-home placement
and later fifteen-month out-of-home placement.

¶10       DCS again referred Mother for substance abuse treatment and
recommended her for intensive outpatient services to address her



                                     3
                        GEORGIA B. v. DCS, et al.
                          Decision of the Court

substance abuse issues. Mother missed three drug tests in September 2019
but has otherwise not tested positive since her release. Grandmother’s
order of protection has been dismissed.

¶11           Mother unsuccessfully sought to continue the October 2019
severance hearing. Four witnesses testified, including Grandmother, the
DCS case manager and Mother. The case manager described Mother’s drug
abuse problems. She explained that Mother “flat out” denied those
problems and refused substance abuse treatment for years. For her part,
Mother denied having any substance abuse problems. The court
terminated Mother’s parental rights to both children on grounds of
substance abuse and fifteen-month out-of-home placement. The court also
found that termination was in the children’s best interest because they had
a strong bond with grandparents, wanted to remain in their “safe, stable,
and loving home,” and were “thriving” in a drug-free environment.
Mother timely appealed. We have jurisdiction pursuant A.R.S. § 8-235(A).

                              DISCUSSION

¶12           Mother does not contest the juvenile court’s statutory
grounds for termination or that termination was in the children’s best
interest. She instead argues the court erroneously (1) denied her motion to
continue the “prematur[e]” severance hearing, preventing her from
reestablishing contact with the children; and (2) denied her an “adequate[]”
opportunity to “advance her due process rights to challenge the severance
motion.”

¶13           A motion to continue is only granted upon showing good
cause. Ariz. R.P. Juv. Ct. 46(F). We review the denial of a continuance for
a clear abuse of discretion and prejudice. See Lashonda M. v. Ariz. Dep’t of
Econ. Sec., 210 Ariz. 77, 82-83, ¶ 19 (App. 2005). An abuse of discretion
occurs if the court’s decision is “manifestly unreasonable,” based “on
untenable grounds” or “for untenable reasons.” Quigley v. Tucson City
Court, 132 Ariz. 35, 37 (1982).

¶14          We find no abuse of discretion. The court had ample evidence
to deny Mother’s requested continuance, including the need for
permanency. See Pima Cty Juv. Severance Action No. S-2462, 162 Ariz. 536,
538 (App. 1989) (explaining the “child[ren’s] best interests are at risk and
require expedient consideration”). Mother had assaulted Grandmother as
A.B. watched. She was arrested three times during the dependency, failed
many drug tests and ignored referrals for substance abuse treatment. This
cycle of substance abuse also prevented DCS from offering additional



                                     4
                        GEORGIA B. v. DCS, et al.
                          Decision of the Court

reunification services. We commend Mother’s recent success, but the court
did not abuse its discretion on this record. Maricopa Cty Juv. Action No. JS-
501568, 177 Ariz. 571, 577 (App. 1994) (explaining the “window of
opportunity” cannot be left indefinitely open).

¶15            We find no due process violation either. See Cruz v. Garcia,
240 Ariz. 233, 236, ¶ 11 (App. 2016). Mother received due process, including
notice of DCS’s allegations and the opportunity to defend through counsel
at a full and fair severance hearing. This was a “fundamentally fair
procedure[].” See Santosky v. Kramer, 455 U.S. 745, 753-754 (1982).

                               CONCLUSION

¶16          We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5